DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title (emphasis added). It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
The beginning of each claims are missing indefinite, “a, an”, and definite, “the” articles. For example, claim 1 should be amended to read, “An indirectly heatable rotary kiln”, and its dependent claims should read, “The rotary kiln according to claim …”.
Appropriate correction is required.
Examiner’s Note
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a rotary kiln tube made of a heat-resistant steel” in claims 11 and 12 is a relative term which renders the claims indefinite. The term “heat-resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For the purpose of substantive examination, Examiner will consider any steel that substantially reads on the limitations of claims 11 and 12 as being “heat-resistant”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichitani et al. (JP 2001349675 A), hereinafter Ichitani.
Note: Reference is made to the attached English translation of Ichitani.
Regarding claim 1, Ichitani teaches an indirectly heatable rotary kiln (Paragraph 16, “an externally heated rotary kiln”), comprising the following features: 
1.1 An indirectly heatable rotary kiln tube (Paragraph 16, “(A) The furnace tube is made of a heat-resistant metal tube”); 
1.2 the rotary kiln tube has a nickel-based alloy coating on the inside (Paragraph 16, “(b) a ceramic sprayed film is formed by spraying ceramic powder on the inner surface of the heat-resistant metal tube”. Where in the 6th embodiment, Paragraph 48, “an intermediate layer … is sprayed on the inner surface of the heat-resistant metal cylinder. That is, the ceramic sprayed coating was formed on the sprayed layer”, and for example in the 7th embodiment, Paragraph 51, “the intermediate layer is made of a nickel-chromium (for example, 80Ni-20Cr) material”, i.e. a nickel based alloy).  
Regarding claim 2, Ichitani teaches the rotary kiln according to claim 1, wherein the nickel-based alloy comprises a proportion of nickel in the range of 30 - 99.5 % (Paragraph 51, the intermediate layer being a nickel-chromium material, for example, 80Ni-20Cr. Where it is understood that the material is a nickel-based alloy being 80% nickel).  
Regarding claim 7, Ichitani teaches the rotary kiln according to claim 1, wherein the coating (5) has a thickness in the range of 0.1 mm to 1.5 mm (Paragraph 29 discusses the optimal coating thickness, in short, the coating is optimally between 200-500 μm, or 0.2-0.5 mm, “the thicker the thermal spray coating, the larger the temperature gradient of the coating itself, and the larger the residual stress, resulting in cracking and peeling. Therefore, the film thickness is set to 1000 μm or less, preferably 500 μm or less. Conversely, as the thickness of the sprayed coating is reduced, the heat conductivity is improved and cracking and peeling are less likely to occur, but the life due to abrasion is shortened. Therefore, the coating thickness is 100 μm or more, preferably 200 μm or more” From figure 5, the use of an intermediate layer 44b would likewise fall within the same range as the coating 44c, based on what one of ordinary skill in the art would infer by looking at the drawings).  
Regarding claim 8, Ichitani teaches the rotary kiln according to claim 1, wherein the coating (5) is applied by at least one of the following processes: thermal spraying (Paragraph 48, “an intermediate layer … is sprayed on the inner surface of the heat-resistant metal cylinder” where Paragraph 57, “In the case of forming a relatively thick coating having a thickness of μm, a thermal spraying method using a plasma flame or a gas flame has high strength, adhesion and reliability of the coating and is economically excellent. In particular, the plasma spraying method, which is capable of constructing a large core tube in the field, is optimal” (emphasis added)) or baking (optional limitation, see mapping to alternative).  
Regarding claim 9, Ichitani teaches the Rotary kiln according to claim 1, comprising a metallic rotary kiln tube (Paragraph 51, “the material of the heat-resistant metal tube is made of stainless steel” (emphasis added)).  
Regarding claim 10, Ichitani teaches the Rotary kiln according to claim 1 with a rotary kiln tube made of steel (Paragraph 51, “the material of the heat-resistant metal tube is made of stainless steel” (emphasis added)).  
Regarding claims 11 and 12, Ichitani teaches the Rotary kiln according to claim 1, comprising a rotary kiln tube made of a heat-resistant steel (Paragraph 51, “the material of the heat-resistant metal tube is made of stainless steel” (emphasis added)).  
Regarding claim 15, Ichitani teaches the use of the rotary kiln according to claim 1 for the thermal treatment of firing charge (Paragraph 23, “The reduction in heat transfer due to the ceramic sprayed coating is minimized, and the temperature is controlled within the range that can control the temperature of the processed material in the furnace tube with high accuracy”). PBMP-10723  
Regarding claim 14, Ichitani teaches the use of a nickel-based alloy for the internal coating (Paragraph 16, “(b) a ceramic sprayed film is formed by spraying ceramic powder on the inner surface of the heat-resistant metal tube”. Where in the 6th embodiment, Paragraph 48, “an intermediate layer … is sprayed on the inner surface of the heat-resistant metal cylinder. That is, the ceramic sprayed coating was formed on the sprayed layer”, and in the 7th embodiment, Paragraph 51, “the intermediate layer is made of a nickel-chromium (for example, 80Ni-20Cr) material”) of an indirectly heatable rotary kiln tube (Paragraph 16, “(A) The furnace tube is made of a heat-resistant metal tube”) of an indirectly heatable rotary kiln (Paragraph 16, “an externally heated rotary kiln”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani (JP 2001349675 A), in view of the attached non-patent literature to Plasma Powders (Note an accessibility date of 7/24/2009).
Regarding claim 3, Ichitani teaches the rotary kiln according to claim 1, 
But fails to teach, wherein the nickel-based alloy comprises, in addition to Ni, at least one of the following: Al, Mo or WC.  
However, Plasma Powders teaches a nickel-based alloy comprising Ni and Al (Specification, “A composite Nickel-Aluminum wire to spray as a bondcoat in the wire spray metalizing processes. Typically 80% Ni and 20% Al”). Note, Mo and WC are being interpreted as optional limitations, see mapping to the alternative.
Ichitani and Plasma Powders are both considered to be analogous because they are in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the Bondrite® NI-AL bonding wire as the intermediate layer of Ichitani’s coating. Thus, modified Ichitani would teach a nickel-based alloy comprising at least Al in the form of a coating applied to the interior of the rotary kiln. This would provide the predictable result of providing a suitable intermediate layer with an even spray and finish, as suggested by Plasma Powders in Bondrite® 1/8” DIA. NI-AL Bonding Wire, “Our solid nickel core with an aluminum coating creates a solid spray with no “spitting”, a common flaw in other bond coat wires. This allows for an even spray and finish when using Bondrite ®”. 
Regarding claim 4, Ichitani teaches the rotary kiln according to claim 1, 
But fails to teach, wherein the nickel-based alloy comprises a proportion of Al in the range of 0.5 - 20.0 % and Ni in the range of 80.0 - 99.5 %.  
However, Plasma Powders teaches a nickel-based alloy comprising Al in the range of 0.5 – 20.0 % and Ni in the range of 80.0 – 99.5% (Specification, “A composite Nickel-Aluminum wire to spray as a bondcoat in the wire spray metalizing processes. Typically 80% Ni and 20% Al”).
Ichitani and Plasma Powders, as noted previously, are both considered to be analogous because they are in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the Bondrite® NI-AL bonding wire as the intermediate layer of Ichitani’s coating. Thus, modified Ichitani would teach a nickel-based alloy comprising at least Al in the form of a coating applied to the interior of the rotary kiln. This would provide the predictable result of providing a suitable intermediate layer with an even spray and finish, as suggested by Plasma Powders in Bondrite® 1/8” DIA. NI-AL Bonding Wire, “Our solid nickel core with an aluminum coating creates a solid spray with no “spitting”, a common flaw in other bond coat wires. This allows for an even spray and finish when using Bondrite ®”. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani (JP 2001349675 A), in view of the attached non-patent literature to MµShield (Note an accessibility date of 5/3/2017).
Regarding claim 5, Ichitani teaches the rotary kiln according to claim 1, 
But fails to teach wherein the nickel-based alloy comprises a proportion of Mo in the range of 0.5 - 20.0 % and Ni in the range of 80.0 - 99.5 %.  
However, MµShield teaches a nickel-based alloy comprising Mo in the range of 0.5 – 20.0% and Ni in the range of 80.0 – 99.5 % is known (ASTM A753 Alloy 4, Ni Mo Alloy, comprised of 80% Ni and 4.2-5.2% Mo).
Ichitani and MµShield are both considered to be analogous because they are in the same field of alloy materials. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider nickel-based alloys as the intermediate layer of Ichitani. Specifically, it would have been obvious to try ASTM A 753, Alloy 4, as detailed by MµShield, as an applied coating to the interior surface of the rotary kiln, as it is one alloy of a finite number of identified, predictable solutions, as evidenced by the International Nickel Company, Inc. (Note an accessibility date of 1982), hereinafter TINCI on page 20-21, “80 Ni-4 Mo Alloy, ASTM A 753, Alloy 4” – cited as a pertinent prior art reference but not relied on in the current rejection, per se  with a reasonable expectation of success based on the similar nickel content of the exemplary 80Ni20Cr, as described in Paragraph 51 of Ichitani, where both alloys have a nickel content of 80%. This would provide the predictable result and benefit of magnetically shielding of the rotary kiln, as evidenced by MµShield on Page 1 Paragraph 2, “Alloy 4 … exhibits very high permeability at very low induction, yielding superior magnetic shielding attenuation of low flux density magnetic fields”. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani (JP 2001349675 A), in view of the attached non-patent literature to Special Metals (Note an accessibility date of 10/6/2006, as noted on page 1).
Regarding claim 6, Special Metals teaches the rotary kiln according to claim 1, 
But fails to teach wherein the nickel-based alloy comprises a proportion of WC in the range of 0.5 - 60.0 % and Ni in the range of 40.0 - 99.5 %.  
However, Special Metals teaches a nickel-based alloy (Page 1 paragraph 3, “Since it is nickel-base, alloy 22 …”) comprising tungsten in the range of 0.5 – 60.0 % and Ni in the range of 40.0 – 99.5 % (Table 1, Limiting Chemical Composition, %, of INCONEL alloy 22 (ASTM B 574, B 575, etc.), Tungsten can be seen to comprise 2.5-3.5 % of alloy 22, while Nickel is the Balance, comprising at least approximately 50%. Note, Alloy 22 is being interpreted as a nickel based tungsten carbide alloy, since W and C are both constituents. This is consistent with the tungsten carbide naming convention evidenced by the attached non-patent literature to Praxair, Powder Solutions (Note an accessibility date of 2014, as detailed on the last page), on Pages 20-21, where powders comprising W and C in various proportions are generally referred to as “tungsten carbide” based powders – cited as a pertinent prior art reference but not relied on in the current rejection, per se.
Ichitani and Special Metals are both considered to be analogous because they are in the same field of applied coatings. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize INCONEL® alloy 22 as the intermediate layer of Ichitani’s coating. Thus, modified Ichitani would teach a nickel-based alloy comprising at least approximately 50% Ni and 2.5-3.5% W, in addition to carbon, as a coating applied to the interior of the rotary kiln. This would provide the predictable result of providing a suitable intermediate layer with protecting the rotary kiln from corrosion at high temperatures, as suggested by Special Metals on page 1 paragraphs 1 and 3, “INCONEL® alloy 22 (UNS N06022; W. Nr. 2.4602; NiCr21Mo14W) is a fully austenitic advanced corrosion-resistant alloy that offers resistance to both aqueous corrosion and attack at elevated temperatures. This alloy provides exceptional resistance to general corrosion, pitting, crevice corrosion, intergranular attack, and stress corrosion cracking” and “At elevated temperatures, the high chromium level of INCONEL alloy 22 helps it resist oxidation, carburization, and sulfidation. Since it is nickel-base, alloy 22 resists high temperature attack by halides (e.g., chlorides and fluorides). With these attributes, the alloy is widely used to protect steel tubes and other components in coal-fired and waste-to-energy boilers”. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichitani (JP 2001349675 A), in view of the attached non-patent literature to Corrosionpedia (Note an accessibility date of 10/29/2017).
Regarding claim 13, Ichitani teaches the Rotary kiln according to claim 1, 
Comprising a rotary kiln tube made of steel (Paragraph 51, “the material of the heat-resistant metal tube is made of stainless steel”)
But fails to explicitly disclose comprising a rotary kiln tube made of austenitic steel.  
	However, Corrosionpedia teaches austenitic steel (What does austenitic steel mean?, “Austenitic steel is a type of stainless steel that contains austenite … this type is the most popular and favorable metal for industrial purposes”)
Ichitani and Corrosionpedia are both considered to be analogous because they are in the same field of stainless steel applications. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize an austenitic stainless steel as the stainless steel of Ichitani’s heat-resistant tube. This would provide the predictable result and benefit of providing strength and corrosion resistance, as suggested by Corrosionpedia in What does austenitic steel mean?, “It contains a high percentage of nickel and chromium, enhancing its ability to be formed and welded easily into any shape along with providing great strength and resistance to corrosion”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2019184181 A, cited in EP 3933335 A1 search report, protective inner tube 22, figure 1
JP 2014181884 A, cited in EP 3933335 A1 search report, protective inner nickel tube 56b, figure 5
JP 2008161730 A, cited in JP 2022023013 A search report, intermediate NiCr alloy coating 51, figure 3
The non-patent literature to the International Nickel Company, Inc., Properties of Some Metals and Alloys. Describes a number of nickel based alloys including ASTM A 753, Alloy 4, as found in the rejection to claim 5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/               Examiner, Art Unit 3762         

/STEVEN S ANDERSON II/               Primary Examiner, Art Unit 3762